Opinion by
Mb. Justice Thompson,
The first two assignments of error raise the question whether two of the witnesses who testified on behalf of the appellee showed a sufficient knowledge of the market value of her property taken for railroad purposes by appellant, to qualify them to testify in regard to it.
The property is situate in Bridgeville and the first witness testified that he knew of sales made in that locality and named parties who made them; that he knew the property involved in this suit and described it as a piece of property located upon the main street of Bridgeville and upon a thoroughfare and that it was a good business location with a frontage of a 100 or more feet and depth of 200 feet; that a Mr. Myers had made a sale to the "Wabash Railroad and that he made a sale of one of his own properties to the same company; that he knew how property was held there both as to price and value and that people generally held it from $50.00 to $100 per foot. That he had been in the real estate business and that he knew the market value in 1902 and that he knew by the prices that had been given by people who owned property there and named three persons who made such sales; that he fixed the market value from communication as to prices ; that his knowledge was based upon the selling and holding prices.
*213The second witness testified that he lived alongside of the property of appellee and described the buildings and their condition. He was in error as to the exact extent of its frontage. That he had inquired as to the value of real estate in the borough and that he had a general knowledge of the value of property there and that it kept advancing; that the place is a dear one and that this property is a valuable property. In response to a question by the court, he stated that from the information that he had as to selling prices and at which property was held, he would put the value on this property at between $40.00 and $50.00 per foot, and that it was worth twice or three times as much as that.
These witnesses show a knowledge of the property in question, its location, its uses, its buildings and its environment; of the prices of sales made in the borough and of the value placed upon property by people there. They were residents there and were therefore familiar with the value of property situate in the borough and their knowledge was derived from prices asked and sales made. The value of properties is generally a subject of more than ordinary concern with residents of small districts. Sales and purchases there are apt to excite unusual interest and beget a reasonably accurate knowledge of values. The testimony shows that these witnesses possessed the knowledge necessary to qualify them to testify as to the value of the property in question and brought them substantially within the rule stated by Mr. Justice Potter in Friday v. Penna. R. R. Co., 204 Pa. 405, as follows: “ The knowledge which is essential to qualify witnesses to testify as to land values is clearly defined in Pittsburg, etc., Railway Company v. Vance, 115 Pa. 325, and reiterated in Michael v. Crescent Pipe Line Company, 159 Pa. 99. The requirements imply familiarity upon the part of the witness with the property in question, its area and the uses to which it may reasonably be applied, and the extent and condition of its improvements. But this is not all. Another essential, by reason of the necessity for comparison, is a knowledge of the general selling price in the neighborhood at the time. In fixing this, regard must be had also to the rule that the general selling price is not to be shown by evidence of particular sales of alleged similar lots, but is to be fixed in the mind of the ivitness, from a knowledge *214of the price at which lots are generally held for sale, and at which they are sometimes actually sold, in the course of ordinary business in the neighborhood. While not easy to define with accuracy, yet there is such a thing as market value. And in an inquiry such as the present, this is to be ascertained from the testimony of those who by special knowledge, or opportunity for observation, are in possession of the data from which a proper estimate can be made.”
It is contended that the learned trial judge erred in not defining specifically the term “ market value,” and his failure to do so made his charge inadequate and indefinite. The market value of laud is generally based upon its extent, the character of the improvements, its productive qualities and upon sales of property in the vicinity: Pittsburg, etc., Ry. Co. v. Vance, 115 Pa. 325. While the learned trial judge did not define market value, his instructions were such as to clearly indicate what it was and were adequate for such purpose.
After discussing some of the testimony and referring to that of one of the witnesses, he said : “ Just how near it (his testimony) comes to the market value is for you to say. You may think that it is below the market value or that the real value is very much higher.” Pie concludes : “ When you come to measure values as compared with side avenues and streets, out of all this testimony, considering the character of the witnesses, the impress of their testimony, their knowledge, bias and interest, what in your judgment was a fair market value of that property in February, 1902, buildings and all? The buildings are not to be measured as the cost of new buildings, but simply as to the piece of property for sale. What was the property as a whole fairly worth ? ”
These instructions were adequate and definite as a guidance for the jury in its determination of the value of the property taken, and an exact definition of “ market value ” superadded would not have made them more so.
It is also contended that the verdict was excessive, and that under the Act of May 20, 1891, P. L. 101, giving the Supreme Court power to affirm, reverse or modify judgments, this judgment should be reversed or reduced in amount. This court will only in exceptional cases, where there is some important reason for doing so, exercise the power thus conferred, *215but generally will, in cases where verdicts are excessively large, leave the parties to the remedy which rests in the discretion of the lower court, to be exercised upon motions for new trials. With the proofs upon the one side showing a valuation of $9,000, and upon the other of $4,500 to $5,500, this case presents none of the impelling elements that would move this court to modify or reverse the judgment.
It is, therefore, affirmed.